
	
		I
		112th CONGRESS
		1st Session
		H. R. 2488
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. Hinchey (for
			 himself, Mr. Critz,
			 Mrs. Lowey,
			 Mr. Peterson,
			 Mr. Gallegly,
			 Mr. Hanna,
			 Mr. Wu, Mr. Filner, and Mr.
			 Grijalva) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  $1,000 refundable credit for individuals who are bona fide volunteer members of
		  volunteer firefighting and emergency medical service
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Emergency Responders
			 Volunteer Efforts Act of 2011 or the SERVE Act of 2011.
		2.Refundable credit
			 for bona fide volunteer members of volunteer emergency response
			 organizations
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36C the following new section:
				
					36D.Bona fide
				volunteer members of volunteer emergency response organizations
						(a)In
				generalIn the case of any
				individual who—
							(1)is a bona fide
				volunteer of a qualified volunteer emergency response organization, and
							(2)meets the
				requirements of subsection (b) for the taxable year,
							there
				shall be allowed as a credit against the tax imposed by this subtitle an amount
				equal to $1,000.(b)Service
				requirements
							(1)In
				generalAn individual meets the requirements of this subsection
				for any taxable year if such individual—
								(A)has served as a
				bona fide volunteer performing qualified services for the qualified volunteer
				emergency response organization for more than 6 months in such taxable year,
				and
								(B)has provided more
				than 40 hours of such services—
									(i)actively engaged in the prevention,
				control, or extinguishment of fires or response to emergency situations where
				life, property, or the environment is at risk, or
									(ii)stationed at the
				premises of the qualified volunteer emergency response organization in
				anticipation of being so actively engaged.
									(2)Qualified
				servicesFor purposes of this
				subsection—
								(A)In
				generalThe term qualified services means fire
				fighting and prevention services, emergency medical services, and ambulance
				services.
								(B)Training and
				certification requirementsAn individual shall not be treated as
				performing qualified services unless such individual meets all applicable
				training and certification requirements of the qualified volunteer emergency
				response organization for which such services are performed.
								(c)DefinitionsFor
				purposes of this section—
							(1)Bona fide
				volunteerThe term bona fide volunteer has the
				meaning given such term by section 457(e)(11)(B)(i).
							(2)Qualified
				volunteer emergency response organizationThe term
				qualified volunteer emergency response organization has the
				meaning given such term by section
				139B(c)(3).
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36D, after 36C,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
					
						
							Sec. 36D. Bona fide volunteer members of volunteer emergency
				response
				organizations.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
